Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149502(49)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
                                                                     SC: 149502
  v                                                                  COA: 314375
                                                                     Leelanau CC: 12-001777-FH
  JOSEPH WILLIAM MILLER,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his brief on appeal is GRANTED. The brief submitted on February 4, 2015, is
  accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2015
                                                                                Clerk